 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   William Kando,                                     No. CV-18-00881-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Jerry Segawa, et al.,
13                  Defendants.
14
15          At issue is the parties’ Stipulated Motion to Dismiss ADA Claim with Prejudice
16   (Doc. 31). Upon consideration and good cause appearing, the Court grants the Stipulated
17   Motion to Dismiss (Doc. 31). Plaintiff’s only remaining claim is “Count II: Tort Claim.”
18   (Doc. 1, Compl. ¶¶ 46–53.) Plaintiff alleges that Defendants “acted negligently in failing
19   to take action to protect patrons against the presence of a foreseen hazard posing a threat
20   of injury to their business patrons.” (Compl. ¶ 52.) The Court construes this as a negligence
21   claim under state law.1
22          First, the Court cannot conclude that it has diversity jurisdiction over Plaintiff’s
23   remaining claim because the parties lack complete diversity. Plaintiff is an Arizona
24   resident. (Compl. ¶ 18.) While two of the Defendants are California residents, the
25
26          1
               In his Complaint, Plaintiff alleges the Court has “original jurisdiction pursuant to
     . . . 28 U.S.C. § 1343.” (Compl. ¶ 2.) That section of the U.S. Code gives the Court original
27   jurisdiction over certain civil rights claims and those alleging wrongdoing under 42 U.S.C.
     § 1985. Plaintiff fails to allege any facts in his “Count II: Tort Claim” that would give rise
28   to a civil rights action. Rather, the Court construes his tort claim as just that—a state law
     tort claim.
 1   Complaint alleges that Defendant Abe’s Pools & Spas, Inc. is an Arizona corporation.
 2   (Compl. ¶ 10.) Because the Plaintiff and one Defendant are both Arizona residents, the
 3   parties lack complete diversity and the Court does not have diversity jurisdiction under 28
 4   U.S.C. § 1332.
 5          At the time of Plaintiff’s Complaint, the Court had supplemental jurisdiction,
 6   conferred by 28 U.S.C. § 1367, over the tort claim because it had federal question
 7   jurisdiction over Plaintiff’s ADA claim under 28 U.S.C. § 1331. But “courts may decline
 8   to exercise supplemental jurisdiction . . . if—(3) the district court has dismissed all claims
 9   over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). “A district court’s decision
10   whether to exercise [supplemental] jurisdiction after dismissing every claim over which it
11   had original jurisdiction is purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556
12   U.S. 635, 639 (2009). Having granted the parties’ Stipulated Motion to Dismiss ADA
13   Claim (Doc. 31) and finding that the remaining claim would be better brought in state court,
14   the Court dismisses Plaintiff’s Count II tort claim.
15          IT IS THEREFORE ORDERED granting the parties’ Stipulated Motion to
16   Dismiss ADA Claim with Prejudice (Doc. 31). The ADA claim is dismissed with prejudice.
17          IT IS FURTHER ORDERED dismissing Plaintiff’s state law tort claim for lack
18   of subject matter jurisdiction, pursuant to 28 U.S.C. § 1367(c)(3).
19          IT IS FURTHER ORDERED directing the Clerk of Court to close this case.
20          Dated this 18th day of January, 2019.
21
22                                          Honorable John J. Tuchi
                                            United States District Judge
23
24
25
26
27
28


                                                 -2-
